
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4



INITIAL C TERM LOAN COMMITMENT AGREEMENT



DEUTSCHE BANK TRUST COMPANY AMERICAS
31 WEST 52ND STREET
NEW YORK, NEW YORK 10019


January 3, 2003

Consolidated Container Company LLC
3101 Towercreek Parkway
Suite 300
Atlanta, Georgia 30339

re Initial C Term Loan Commitment

Ladies and Gentlemen:

        Reference is hereby made to the Credit Agreement, dated as of July 1,
1999 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among Consolidated Container Holdings LLC, Consolidated
Container Company LLC (the "Borrower" or "you"), the financial institutions from
time to time party thereto (the "Banks"), JPMorgan Chase Bank (successor by
merger to Morgan Guaranty Trust Company of New York), as Documentation Agent,
Credit Suisse First Boston (f/k/a Donaldson, Lufkin & Jenrette Securities
Corporation), as Syndication Agent, and Deutsche Bank Trust Company Americas
(f/k/a Bankers Trust Company), as Administrative Agent (the "Administrative
Agent"). Unless otherwise defined herein, capitalized terms used herein shall
have the respective meanings set forth in the Credit Agreement (after giving
effect to the Final Seventh Amendment Effective Date (as defined in the Seventh
Amendment and Agreement to the Credit Agreement and the Second Amendment to the
Security Agreement, dated as of January 3, 2003)).

        Deutsche Bank Trust Company Americas ("DBTCA") hereby agrees to provide
a C Term Loan Commitment in the amount of $35,000,000 (the "Initial C Term Loan
Commitment"). The Initial C Term Loan Commitment provided pursuant to this
letter agreement (this "Agreement") shall be subject to the terms and conditions
set forth in the Credit Agreement, including Section 1.14 thereof.

        DBTCA acknowledges and agrees that the Initial C Term Loan Commitment
provided pursuant to this Agreement shall constitute an Initial C Term Loan
Commitment under, and as defined in, the Credit Agreement. DBTCA further agrees
that, with respect to the Initial C Term Loan Commitment provided by it pursuant
to this Agreement, it shall receive such upfront and other fees as have been
agreed to separately in writing by DBTCA, Holdings and the Borrower.

        The Borrower agrees, with respect to the Initial C Term Loan Commitment
provided pursuant to this Agreement, (i) that the Applicable Margin for Initial
C Term Loans (x) maintained as Base Rate Loans shall be 2.25% and (y) maintained
as Eurodollar Loans shall be 3.25% and (ii) to the other terms and conditions
set forth in the Credit Agreement in respect of the Initial C Term Loan
Commitment and the Initial C Term Loan Sub-Facility (including, without
limitation, to the payment of the Deferred Initial C Term Loan Fees set forth in
Section 3.01(h) of the Credit Agreement and the provision of common units of
Holdings to the Initial C Term Loan Banks in accordance with
Section IV(4)(B)(x) of the Seventh Amendment).

        DBTCA (i) confirms that it has received a copy of the Credit Agreement
and the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and to become an Initial C Term Loan Bank, under the Credit Agreement,
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the

--------------------------------------------------------------------------------


time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, (iii) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to the Administrative Agent and the Collateral Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto and (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as an Initial C Term Loan Bank. Upon the
execution of a counterpart of this Agreement by the Administrative Agent and the
Borrower, the delivery to the Administrative Agent of a fully executed copy
(including by way of counterparts and by fax) hereof and the payment of any fees
(including, without limitation, the upfront fees payable pursuant to the
immediately preceding paragraph) required in connection herewith, DBTCA shall
become an Initial C Term Loan Bank pursuant to the Credit Agreement and, to the
extent provided in this Agreement, shall have the rights and obligations of an
Initial C Term Loan Bank thereunder and under the other Credit Documents.

        You may accept this Agreement by signing the enclosed copies in the
space provided below, and returning one copy of same to us before the close of
business on January 3, 2003. If you do not so accept this Agreement by such
time, our Initial C Term Loan Commitment set forth in this Agreement shall be
deemed canceled.

        After the execution and delivery to the Administrative Agent of a fully
executed copy of this Agreement (including by way of counterparts and by fax) by
the parties hereto, this Agreement may only be changed, modified or varied by
written instrument in accordance with the requirements for the modification of
Credit Documents pursuant to the Credit Agreement.

* * * *

2

--------------------------------------------------------------------------------

        THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

    Very truly yours,
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
By:
 
/s/        

--------------------------------------------------------------------------------

Agreed and Accepted
this 10th day of January, 2003:
CONSOLIDATED CONTAINER COMPANY LLC
By:
 
/s/  TYLER L. WOOLSON      

--------------------------------------------------------------------------------

Name: Tyler L. Woolson
Title: Chief Financial Officer
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent
By:
 
/s/        

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4



INITIAL C TERM LOAN COMMITMENT AGREEMENT
DEUTSCHE BANK TRUST COMPANY AMERICAS 31 WEST 52ND STREET NEW YORK, NEW YORK
10019
